         Case 1:19-cr-00814-VEC Document 25 Filed 07/16/20 Page 1 of 1




                                                    July 16, 2020

By ECF

The Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

              Re:     United States v. Peter Volino, 19 Cr. 814 (VEC)

Dear Judge Caproni:

        We represent Peter Volino, the defendant in the above-referenced case. On July 14, 2020
Your Honor sentenced Mr. Volino principally to a sentence of time served, three years of
supervised release (the first six months of which are to be served under home confinement), and
a fine of $100,000. We write to respectfully request that the Court authorize the return of Mr.
Volino’s passport and passport card, which he surrendered to Pretrial Services on November 14,
2019 as a condition of bail. Pretrial Services has informed us that they require a Court order to
release these documents.

       The government has no objection to this request.


                                                    Respectfully submitted,
                                                    KRIEGER KIM & LEWIN LLP


                                              By: ___________________________
                                                  Edward Y. Kim
                                                  Jonathan F. Bolz


cc:    All counsel of record (via ECF)
